t c summary opinion united_states tax_court john scott kracke petitioner v commissioner of internal revenue respondent docket no 1092-03s filed date john scott kracke pro_se william c bogardus for respondent powell special_trial_judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax the issue is whether dollar_figure of the dollar_figure payments petitioner made to his former wife constitute deductible_alimony payments or in the alternative nondeductible child_support payments petitioner resided in darien connecticut at the time the petition was filed background petitioner married julie skakel ms skakel-kracke on date petitioner and ms skakel-kracke had three children during their marriage john scott jr scotty born date george maxwell george born date and claire hayden born date the superior court judicial district of stamford norwalk state of connecticut entered a judgment on date whereby petitioner and ms skakel- kracke were divorced the separation agreement executed the same day provided in pertinent part iv periodic alimony the dollar_figurek monthly base_amount in a continuation of judge tierney’ sec_1 pendente lite order no the p l order the per month base_amount of dollar_figurek or dollar_figurek year shall be paid to the wife as unallocated periodic alimony and support the periodic alimony which amount is predicated on the husband’s current annual income of dollar_figure 7k as follows i the p l order shall continue in full force and effect until the last day of the month during which a judgment the judgment is entered in the action and ii on the fourth business_day of each succeeding month the husband shall pay the periodic alimony subject_to the other terms of this agreement the monthly amount shall be reduced by dollar_figurek on september 1st of the summer immediately succeeding each of scotty’s and george’s graduation from high school illustration assuming scotty graduates from high school on the periodic alimony would step down from dollar_figurek per month to dollar_figurek per month effective the additional periodic alimony re an increase in the husband’s compensation t he husband shall pay the payment of the gross amount of any bonuses commissions or additional salary received in a calendar_year to the wife as additional periodic alimony pursuant to the separation agreement petitioner paid ms skakel-kracke dollar_figure in which consisted of the dollar_figure monthly payments plus percent of his bonuses in preparing his federal_income_tax return petitioner deducted dollar_figure as alimony payments respondent in the notice_of_deficiency disallowed dollar_figure of the payments dollar_figure each per month for scotty and george discussion sec_215 allows a deduction for amounts paid for alimony or separate_maintenance payments that are includable in the recipient’s gross_income under sec_71 an alimony_or_separate_maintenance_payment is defined by sec_71 sec_215 sec_71 provides in pertinent part c payments to support children -- in general -- amounts received as alimony or separate_maintenance payments shall not apply to that part of any payment which the terms of the divorce_or_separation_instrument fix in terms of an amount of money or a part of the payment as a sum which is payable for the support of children of the payor spouse treatment of certain reductions related to contingencies involving child --for purposes of paragraph if any amount specified in the instrument will be reduced-- a on the happening of a contingency specified in the instrument relating to a child such as attaining a specified age marrying dying leaving school or a similar contingency or b at a time which can clearly be associated with a contingency of a kind specified in subparagraph a an amount equal to the amount of such reduction will be treated as an amount fixed as payable for the support of children of the payor spouse the separation agreement provides for a reduction of the unallocated periodic alimony and support payments by dollar_figure each for scotty and george on a certain date after each of their graduations from high school and that provision is clearly a contingency related to those children see hammond v commissioner tcmemo_1998_53 payments determined to be child_support when the payments terminated on the taxpayer’s child’s 18th birthday israel v commissioner tcmemo_1995_500 payment determined to be child_support when contingent on child residing with recipient spouse petitioner asserts that it is inequitable to treat the payments as child_support because it was intended by the parties that he would be able to deduct the payments in full this may have been what the parties intended but we cannot rewrite the separation agreement while we may be sympathetic with petitioner’s position this court also cannot rewrite statutes enacted by congress in order to reach what may be perceived as a more equitable result see 320_us_418 respondent is sustained reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
